Title: To George Washington from Major General Nathanael Greene, 7 November 1776
From: Greene, Nathanael
To: Washington, George



Dear Sir
Fort Lee [N.J.] Nov. 7. 1776

By an Express from Major Clarke stationed at Dobbs ferry I find the Enemy are encampt right opposite, to the number of between three and five thousand—and the Major adds from their disposition and search after Boats they design to cross the River—A frigate and two Transports or Provision Ships past the Cheveau de frize Night before last—they were prodigiously shatterd from the fire of our Cannon—the same Evening Col. Tupper attempted passing the Ships with the Pettie Augres loaded with flour—the Enemy man’d several Barges two Tendors and a Row Gallon—and Attackt them—our People run the Petty Augres ashore and landed and defended them, the Enemy attempted to land several times, but were repulsed—the fire lasted about an hour and a half—and the Enemy movd off—Col. Tupper still thinks he can transport the Provision in flat Boats—A second Attempt shall be speedily made—We lost One man mortally wounded.
General Mercer writes me the Virgin[i]a Troops are coming on—they are now at Trent Town—he proposes an Attack on Statten Island—but the motions of the Enemy are such I think it necessary for them to come forward as fast as possible—On York Island the Enemy have taken Possession of the far Hill next to Spiteen Devil—I think they will not be able to penetrate any farther—there appears to be about fifteen hundred of them—from the Enemys motions I should be apt to suspect they were retreating from your Army—or at least altering their Opperations—Mr Lovel who at last is enlarged from his confinement—Reports that Col. Allen his fellow Prisoner was inform’d that Transports were geting in readiness to Sail at a moments warning sufficient to transport 15,000 Men.
The Officers of Col. Hands Regiment are here with Enlisting orders—the Officers of the Pensylvenia Regiments thinks it a grieveance—(such of them as are Commisiond for the new Establishment,) that the Officers of other Regiments should have the Priviledge of enlisting their men before they get orders—I have stopt it until I learn your Excellencies pleasure—General Ewing is very much opposd to it—Youl please to favor me with a line on the subject. I am with the greatest Respect your Excellency Obedient Servant

Nath. Greene

